DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 8, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7 of U.S. Patent No. 9887184. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1, 3 of US Patent No. 9887184 (Takeya) teaches a display apparatus, comprising: a first substrate comprising a 
plurality of light emitting diodes regularly arranged on the first substrate;  
and a second substrate comprising a TFT panel unit comprising a plurality of 
TFTs driving the light emitting diodes, wherein the first substrate and the 
second substrate are coupled to each other so as to face each other such that 
the light emitting diodes are electrically connected to the TFTs, respectively, 
wherein the first substrate comprises: a support substrate;  a plurality of 
blue light emitting diodes arranged on an upper surface of the support 
substrate;  a plurality of green light emitting diodes arranged on the upper 

diodes;  and a plurality of red light emitting diodes arranged on the upper 
surface of the support substrate to be placed adjacent either the blue light 
emitting diodes or the green light emitting diodes, and further comprising: a 
first bonding portion bonding the blue light emitting diodes to the support 
substrate;  a second bonding portion bonding the green light emitting diodes to 
the support substrate;  and a third bonding portion bonding the red light 
emitting diodes to the support substrate, the first to third bonding portions 
having different melting points; further comprising: an 
anisotropic conductive film electrically connecting the first substrate to the 
second substrate.

Regarding Claim 8, Claim 4, 7 of US Patent No. 9887184 (Takeya) teaches a display apparatus, comprising: a first substrate comprising a 
plurality of light emitting diodes regularly arranged on an upper surface of a 
support substrate;  and a second substrate comprising a TFT panel unit 
comprising a plurality of TFTs driving the light emitting diodes, wherein the 
first substrate and the second substrate are coupled to each other so as to 
face each other such that the light emitting diodes are electrically connected 
to the TFTs, respectively, wherein the light emitting diodes comprises blue 
light emitting diodes emitting blue light, the display apparatus further 
comprising: a wavelength conversion part comprising at least one of a blue 
light portion emitting the blue light, a green light portion emitting green 
light through conversion of the blue light into the green light, and a red 

red light, wherein: the support substrate comprises a first bonding portion, a 
second bonding portion, and a third bonding portion, each of the first, second, 
and third bonding portion is configured for coupling the plurality of light 
emitting diodes thereto, and the first, the second, and the third bonding 
portions have different melting points;  wherein at least one of the 
first, second, and third substrates is a transparent substrate or an opaque 
flexible substrate.


Regarding Claim 13, Claim 1 of US Patent No. 9887184 (Takeya) teaches a display apparatus, comprising: a first substrate comprising a 
plurality of light emitting diodes regularly arranged on the first substrate;  
and a second substrate comprising a TFT panel unit comprising a plurality of 
TFTs driving the light emitting diodes, wherein the first substrate and the 
second substrate are coupled to each other so as to face each other such that 
the light emitting diodes are electrically connected to the TFTs, respectively, 
wherein the first substrate comprises: a support substrate;  a plurality of 
blue light emitting diodes arranged on an upper surface of the support 
substrate;  a plurality of green light emitting diodes arranged on the upper 
surface of the support substrate to be placed adjacent the blue light emitting 
diodes;  and a plurality of red light emitting diodes arranged on the upper 
surface of the support substrate to be placed adjacent either the blue light 

first bonding portion bonding the blue light emitting diodes to the support 
substrate;  a second bonding portion bonding the green light emitting diodes to 
the support substrate;  and a third bonding portion bonding the red light 
emitting diodes to the support substrate, the first to third bonding portions 
having different melting points.


Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 9887184 , in view of Sakuishi (USPGPUB DOCUMENT: 2015/0250038, hereinafter Sakuishi).   

Regarding claim 2, claims 1, 3 of patent 9887184 recited claim 1

Claims 1, 3 of patent 9887184 do not recite comprises a TFT drive circuit

Sakuishi discloses a drive circuit(142a)[0299 of Sakuishi].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sakuishi to the teachings of patent 9887184 in order to provide a highly reliable display device [0014,Sakuishi].  In doing so, wherein the TFT panel unit (patent 9887184) comprises a TFT drive circuit(142a)[0299 of Sakuishi].

Re claim 3 Patent 9887184 and Sakuishi disclose the display apparatus of claim 2, wherein the TFT  drive circuit is a circuit for driving an active matrix[0232 of Sakuishi].



Re claim 4 Patent 9887184 and Sakuishi disclose the display apparatus of claim 2, wherein the TFT drive circuit is a circuit for driving a passive matrix[0232 of Sakuishi].


Claims 5-6, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3  of U.S. Patent No. 9887184 , in view of Lee (KO 10-1476207, examiner uses the machine translation, hereinafter Lee) and Sakuishi.   

Regarding claim 5, claims 1, 3 of patent 9887184 recited claim 1

Claims 1, 3 of patent 9887184 do not recite wherein the anisotropic conductive film(250)[pg6, para11] comprises an adhesive organic insulation material and conductive particles dispersed therein (anisotropic conductive films (250, 251) is the state consisting of lots of the particles in which the core (252) of the conductive material is coated onto as shown in Figure 2 with the insulating layer (253) in Fig 2) [pg 5, para 12].

Lee discloses wherein the anisotropic conductive film(250)[pg6, para11] comprises an adhesive insulation material and conductive particles dispersed therein (anisotropic conductive films (250, 251) is the state consisting of lots of the particles in which the core (252) of the conductive material is coated onto as shown in Figure 2 with the insulating layer (253) in Fig 2) [pg 5, para 12].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Lee to the teachings of patent 9887184 in order to the high power LED paids attention to the white light source for lighting and the
application as the LED lamp is expected to be more expanded in the future [pg 2, para4 of Lee]

Claims 1, 3 of patent 9887184 and Lee do not recite an organic insulation material

Sakuishi discloses an organic insulation material(268)[0174 of Sakuishi].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sakuishi to the teachings of patent 9887184 in order to provide a highly reliable display device [0014,Sakuishi].

Re claim 6 Claims 1, 3 of patent 9887184 and Lee and Sakuishi disclose the display apparatus of claim 5,


Regarding the limitation “wherein the anisotropic conductive film(250)[pg6, para11] exhibits conductivity in a thickness direction and an insulation property in a plane direction”  the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114.

Regarding claim 11, claims 1, 3 of patent 9887184 and Lee recited claim 9

Claims 1, 3 of patent 9887184 do not recite wherein one of the plurality of conductive patterns(330/320 of Lee) is electrically connected to an external power source [0390 of Sakuishi].

Lee discloses wherein one of the plurality of conductive patterns(330/320 of Lee)

Claims 1, 3 of patent 9887184 and Lee do not recite an external power source

Sakuishi discloses electrically connected to an external power source [0390 of Sakuishi].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sakuishi to the teachings of Lee and Bibl in order to provide a highly reliable display device [0014,Sakuishi].  In doing so, wherein one of the plurality of conductive patterns(330/320 of Lee) is electrically connected to an external power source [0390 of Sakuishi].




Claims 7, 9, 12 & 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3  of U.S. Patent No. 9887184 , in view of Lee (KO 10-1476207, examiner uses the machine translation, hereinafter Lee)   


Regarding claim 7, claims 1, 3 of patent 9887184 recited claim 1

9887184 do not recite wherein the support substrate(340)[pg7,para4] is selected from the group consisting of a sapphire
substrate, a gallium nitride substrate, a glass substrate (clear dielectric) [pg7,para4], a silicon carbide substrate, a silicon
substrate, and a metal substrate of a ceramic substrate .

Lee discloses wherein the support substrate(340)[pg7,para4] is selected from the group consisting of a sapphire
substrate, a gallium nitride substrate, a glass substrate (clear dielectric) [pg7,para4], a silicon carbide substrate, a silicon
substrate, and a metal substrate of a ceramic substrate .

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Lee to the teachings of patent 9887184 in order to the high power LED paids attention to the white light source for lighting and the
application as the LED lamp is expected to be more expanded in the future [pg 2, para4 of Lee]

Re claim 9 Claims 1, 3 of patent 9887184 and Lee disclose disclose the display apparatus of claim 7,
wherein the support substrate(340)[pg7,para4] comprises a plurality of conductive patterns(330/320) formed on an


Re claim 12 Claims 1, 3 of patent 9887184 and Lee disclose the display apparatus of claim 9,
wherein the light emitting diodes(310’s)[pg4, para8] are form an array of flip-chip type[pg4,para 10 of Lee] light emitting diodes(310’s)[pg4, para8] or an array of vertical type light emitting diodes(310’s)[pg4, para8] on the support substrate(340)[pg7,para4].


Re claim 15 claims 1, 3 of patent 9887184 disclose the display apparatus of claim 1,


Claims 1, 3 of patent 9887184 do not recite wherein the light emitting diode part(310)[pg4, para8] further comprises an insulation layer(160 of Bibl) surrounding each of the light emitting diodes(310’s)[pg4, para8].

Lee discloses wherein the light emitting diode part(310)[pg4, para8] further comprises an insulation layer(160 of Bibl) surrounding each of the light emitting diodes(310’s)[pg4, para8].

9887184 in order to the high power LED paids attention to the white light source for lighting and the
application as the LED lamp is expected to be more expanded in the future [pg 2, para4 of Lee]


Re claim 16 claims 1, 3 of patent 9887184 and Lee disclose the  display apparatus of claim 15,
wherein the light emitting diode part(310)[pg4, para8] further comprises a light blocking(260)[pg5,para 12 of Lee] part on the support substrate(340)[pg7,para4].

Re claim17  claims 1, 3 of patent 9887184 and Lee disclose the display apparatus of claim 16,
wherein the insulation layer(160 of Bibl) is formed to partially cover the light blocking(260)[pg5,para 12 of Lee] part.

Re claim 18 L claims 1, 3 of patent 9887184 and Lee disclose the display apparatus of claim 16,
wherein the light blocking(260)[pg5,para 12 of Lee] part surrounds each of the light emitting diodes(310’s)[pg4, para8].

9887184 and Lee disclose the display apparatus of claim 16,
wherein the light blocking(260)[pg5,para 12 of Lee] part is formed between the light emitting diodes(310’s)[pg4, para8].

Re claim 20 Claims 1, 3 of patent 9887184 and Lee disclose the display apparatus of claim 12,
wherein each of the light emitting diodes(310’s)[pg4, para8] comprises:
an n-type semiconductor layer(313/311 of Lee);
a p-type semiconductor layer(313/311 of Lee);
an active layer(312 of Lee) interposed between the n-type semiconductor layer(313/311 of Lee) and the p-type
semiconductor layer(313/311 of Lee);
an n-type electrode(340/330 of Lee) coupled to the n-type semiconductor layer(313/311 of Lee); and
a p-type electrode(340/330 of Lee) coupled to the p-type semiconductor layer(313/311 of Lee).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 7-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KO 10-1476207, examiner uses the machine translation, hereinafter Lee) in view of Bibl (USPGPUB DOCUMENT: 2013/0128585, hereinafter Bibl).

Re claim 1 Lee discloses in Fig 1-3 & 6, see modified fig 1 in office action, a display apparatus comprising:
a light emitting diode part(310)[pg4, para8];
a thin film transistor (TFT) panel unit (201/202/203/204 in 200)[pg6, para5]; and
an anisotropic conductive film(250)[pg6, para11] disposed between the light emitting diode part(310)[pg4, para8] and the
TFT panel unit,
wherein the light emitting diode part(310)[pg4, para8] comprises a support substrate(340)[pg7,para4] and light emitting
diodes disposed on the support substrate(340)[pg7,para4],
wherein the light emitting diodes(310’s)[pg4, para8] comprises blue light emitting diodes(blue 310’s)[pg4, para8][pg5, para 1], green light emitting diodes(green 310’s)[pg4, para8][pg5, para 1], and red light emitting diodes(red 310’s)[pg4, para8][pg5, para 1] (please see Fig 6 for the plurality of diodes),


Lee does not teach wherein the support substrate(340)[pg7,para4] comprises a first bonding portion(leftmost 210)[0066 of Bibl] formed to bond the blue
light emitting diodes(310’s)[pg4, para8], a second bonding portion(middle 210)[0066 of Bibl] formed to bond the green light emitting diodes(green 310’s)[pg4, para8][pg5, para 1] and a third bonding portion(rightmost 210)[0066 of Bibl] formed to bond the red light emitting diodes(red 310’s)[pg4, para8][pg5, para 1].

Bibl discloses in Fig 14 a display apparatus comprising: wherein the support substrate(201) comprises a first bonding portion(leftmost 210)[0066 of Bibl] formed to bond the light emitting diodes(310’s)[pg4, para8] (150’s), a second bonding portion(middle 210)[0066 of Bibl] formed to bond the light emitting diodes(310’s)[pg4, para8] and a third bonding portion(rightmost 210)[0066 of Bibl] formed to bond the light emitting diodes(310’s)[pg4, para8].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Bibl to the teachings of Lee in order to bonded to the substrate with a permanent bonding layer [0007,Bibl].  In doing so, wherein the support substrate(201) comprises a first bonding portion(leftmost 210)[0066 of Bibl] formed to bond the blue light emitting diodes(blue 310’s)[pg4, para8] [pg5, para 1 of Lee], a second bonding portion(middle 210)[0066 of Bibl] formed to bond the green light emitting diodes(green 310’s)[pg4, para8][pg5, para 1 of Lee] and a third bonding 

Regarding the limitation “light emitting diodes disposed on the support substrate ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  



    PNG
    media_image1.png
    437
    977
    media_image1.png
    Greyscale



Re claim 7 Lee and Bibl disclose the display apparatus of claim 1,
wherein the support substrate(340)[pg7,para4] is selected from the group consisting of a sapphire

substrate, and a metal substrate of a ceramic substrate .

Re claim 8 Lee and Bibl disclose the display apparatus of claim 1,
wherein the support substrate(340)[pg7,para4] is a flexible substrate (since the display is flexible, 340 may be interpreted as flexible) [pg6,para10].

Re claim 9 Lee and Bibl disclose the display apparatus of claim 7,
wherein the support substrate(340)[pg7,para4] comprises a plurality of conductive patterns(330/320) formed on an
upper surface thereof configured to be electrically connected to the light emitting diodes(310’s)[pg4, para8].

Regarding the limitation “a plurality of conductive patterns(330/320) formed on an
upper surface thereof ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  

Re claim 10 Lee and Bibl disclose the display apparatus of claim 8,


Regarding the limitation “a plurality of conductive patterns(330/320) formed on an upper surface ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  


Re claim 12 Lee and Bibl disclose the display apparatus of claim 9,
wherein the light emitting diodes(310’s)[pg4, para8] are form an array of flip-chip type[pg4,para 10 of Lee] light emitting diodes(310’s)[pg4, para8] or an array of vertical type light emitting diodes(310’s)[pg4, para8] on the support substrate(340)[pg7,para4].

Re claim 13 Lee and Bibl disclose the display apparatus of claim 1,
wherein each of the blue light emitting diodes(blue 310’s)[pg4, para8][pg5, para 1] is not disposed at a location corresponding to the second bonding portion(middle 210)[0066 of Bibl] or the third bonding portion(rightmost 210)[0066 of Bibl].

Re claim 14 Lee and Bibl disclose the display apparatus of claim 13,


support substrate(340)[pg7,para4] at least twice a width of the light emitting diodes(310’s)[pg4, para8].

Although the combination of Lee and Bibl do not disclose wherein the light emitting diodes(310’s)[pg4, para8] are disposed relative to each other at a distance on the
support substrate(340)[pg7,para4] at least twice a width of the light emitting diodes, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the light emitting diodes(310’s)[pg4, para8] are disposed relative to each other at a distance on the
support substrate(340)[pg7,para4] at least twice a width of the light emitting diodes as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the distance between the semiconductor light emitting device is big for brightness [pg3, last para of Lee]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves 


Re claim 15 Lee and Bibl disclose the display apparatus of claim 1,
wherein the light emitting diode part(310)[pg4, para8] further comprises an insulation layer(160 of Bibl) surrounding each of the light emitting diodes(310’s)[pg4, para8].

Re claim 16 Lee and Bibl disclose the  display apparatus of claim 15,
wherein the light emitting diode part(310)[pg4, para8] further comprises a light blocking(260)[pg5,para 12 of Lee] part on the support substrate(340)[pg7,para4].

Re claim17  Lee and Bibl disclose the display apparatus of claim 16,
wherein the insulation layer(160 of Bibl) is formed to partially cover the light blocking(260)[pg5,para 12 of Lee] part.

Re claim 18 Lee and Bibl disclose the display apparatus of claim 16,
wherein the light blocking(260)[pg5,para 12 of Lee] part surrounds each of the light emitting diodes(310’s)[pg4, para8].

Re claim 19 Lee and Bibl disclose the display apparatus of claim 16,
wherein the light blocking(260)[pg5,para 12 of Lee] part is formed between the light emitting diodes(310’s)[pg4, para8].

Re claim 20 Lee and Bibl disclose the display apparatus of claim 12,
wherein each of the light emitting diodes(310’s)[pg4, para8] comprises:
an n-type semiconductor layer(313/311 of Lee);
a p-type semiconductor layer(313/311 of Lee);
an active layer(312 of Lee) interposed between the n-type semiconductor layer(313/311 of Lee) and the p-type
semiconductor layer(313/311 of Lee);
an n-type electrode(340/330 of Lee) coupled to the n-type semiconductor layer(313/311 of Lee); and
a p-type electrode(340/330 of Lee) coupled to the p-type semiconductor layer(313/311 of Lee).

Claim(s) 2-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KO 10-1476207, examiner uses the machine translation, hereinafter Lee) and Bibl in view of Sakuishi (USPGPUB DOCUMENT: 2015/0250038, hereinafter Sakuishi).

Re claim 2 Lee and Bibl disclose the display apparatus of claim 1,
wherein the TFT panel unit (201/202/203/204 in 200)[pg6, para5] 

Lee and Bibl do not disclose comprises a TFT drive circuit



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sakuishi to the teachings of Lee and Bibl in order to provide a highly reliable display device [0014,Sakuishi].  In doing so, wherein the TFT panel unit (201/202/203/204 in 200)[pg6, para5] comprises a TFT drive circuit(142a)[0299 of Sakuishi].




Re claim 3 Lee and Bibl and Sakuishi disclose the display apparatus of claim 2, wherein the TFT (201/202/203/204 in 200)[pg6, para5] drive circuit is a circuit for driving an active matrix[0232 of Sakuishi].



Re claim 4 Lee and Bibl  and Sakuishi disclose the display apparatus of claim 2, wherein the TFT drive circuit(driver contact)[0081 of Bibl] is a circuit for driving a passive matrix[0232 of Sakuishi].

Re claim 5 Lee and Bibl disclose the display apparatus of claim 1,


Lee and Bibl do not disclose an organic insulation material

Sakuishi discloses an organic insulation material(268)[0174 of Sakuishi].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sakuishi to the teachings of Lee and Bibl in order to provide a highly reliable display device [0014,Sakuishi].

Re claim 6 Lee and Bibl and Sakuishi disclose the display apparatus of claim 5,
wherein the anisotropic conductive film(250 in Fig 2)[pg6, para11] exhibits conductivity in a thickness direction and an insulation property in a plane direction.

Regarding the limitation “wherein the anisotropic conductive film(250)[pg6, para11] exhibits conductivity in a thickness direction and an insulation property in a plane direction”  the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114.


Re claim 11 Lee and Bibl disclose the display apparatus of claim 9, wherein one of the plurality of conductive patterns(330/320)

Lee and Bibl do not disclose electrically connected to an external power source.

Sakuishi discloses electrically connected to an external power source [0390 of Sakuishi].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sakuishi to the teachings of Lee and Bibl in order to provide a highly reliable display device [0014,Sakuishi].  In doing so, wherein one of the plurality of conductive patterns(330/320 of Lee) is electrically connected to an external power source [0390 of Sakuishi].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-919(toll-free). If 




/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819